Exhibit 21 DISH NETWORK COMMUNICATIONS CORPORATION AND SUBSIDIARIES LIST OF SUBSIDIARIES As of December 31, State or Country of % of Subsidiary Incorporation Ownership Name Doing Business As EchoStar Orbital Corporation Colorado 100 % EOC EchoStar Orbital Corporation II L.L.C. Colorado 100 % EOC II EchoStar DBS Corporation Colorado 100 % EDBS EchoStar Satellite L.L.C. Colorado 100 % (1 ) ESLLC EchoStar Satellite Operating Corporation L.L.C. Colorado 100 % (1 ) SATCO Echosphere L.L.C. Colorado 100 % (1 ) Echosphere EchoStar Technologies Corporation Texas 100 % (1 ) ETC Dish Network Service L.L.C. Colorado 100 % (1 ) DNSLLC (1) This is a subsidiary of EchoStar DBS Corporation
